Citation Nr: 1808128	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-21 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left ankle sprain. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include  post-traumatic stress disorder (PTSD) and major depressive disorder.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease of the right ankle, to include as secondary to service-connected left ankle.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post frostbite, bilateral hands to include fingers.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hallux valgus of the right great toe, to include as secondary to service-connected left ankle. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985.

This matter comes before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2013, the RO granted entitlement to service connection for left ankle sprain, evaluated as 10 percent disabling effective January 31, 2013, denied entitlement to service connection for PTSD, and depression, and denied the Veteran's application to reopen service connection claims for frostbite, right ankle and right great toe disabilities.  The Veteran filed a notice of disagreement with respect to the service connection and new and material evidence claims in December 2013 and the RO issued a statement of the case dated in May 2014.  The Veteran submitted his substantive appeal in June 2014.

In April 2015, the RO denied entitlement to an evaluation in excess of 10 percent for the Veteran's left ankle disability.  The Veteran filed a notice of disagreement with this decision in April 2015, and the RO issued a statement of the case dated in February 2017.  The Veteran submitted his substantive appeal in June 2017.  
 
In October 2017, the Veteran, accompanied by his representative and friend, testified before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is of record.  At the hearing, the record was held open for 60 days in order that the Veteran may have opportunity to submit additional evidence.  At that time, the Veteran's representative waived initial RO consideration for the additional evidence subsequently submitted.

The issues of entitlement to service connection for an acquired psychiatric disorder, disabilities of the right ankle and right great toe, frostbite, and entitlement to an increased rating for service-connected left ankle are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a right ankle disability was denied in February 2005 and September 2007 rating decisions; the Veteran did not file a timely appeal with respect to the decisions and no new and material evidence was received within one year of issuance.

2.  The Veteran's claim of entitlement to service connection for status post frostbite, bilateral hands to include fingers, was denied in a September 2006 rating decision; the Veteran did not file a timely appeal with respect to the decision and no new and material evidence was received within one year of its issuance.

3.  The Veteran's claim of entitlement to service connection for hallux valgus of the right great toe was denied in a September 2007 rating decision; the Veteran did not file a timely appeal with respect to the decision and no new and material evidence was received within one year of its issuance.

4.  Evidence submitted since the September 2006 and September 2007 rating decisions relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a right ankle disability, frostbite, and a right great toe disability and, when presumed credible, raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied service connection for a right ankle disability is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  The September 2006 rating decision that denied service connection for status post frostbite, bilateral hands to include fingers, is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

3.  The September 2007 rating decision that denied service connection for a right great toe disability and a right ankle disability is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).

4.  The evidence received subsequent to the September 2006 and September 2007 rating decisions is new and material and the claims for service connection for a right ankle disability, frostbite, and a right great toe disability, are reopened.  38 U.S.C.A. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, in the February 2005 rating decision referenced above, the RO denied service connection for a right ankle disability because, although service treatment records showed that in July 1983 he was seen with complaints of right ankle pain and popping while running, there was no evidence of a residual chronic disabling condition affecting the ankle at the time of his August 1985 separation examination, nor did the record contain evidence that the condition currently existed.  

In the September 2006 rating decision, the RO denied service connection for frostbite of the fingers because although the service treatment records showed that he was treated for a first degree cold weather injury in November 1982, there was no record of any further complaints or treatment during service and because an August 2006 VA examination indicated that the injury had resolved.  

In the September 2007 rating decision, the RO denied service connection for hallux valgus of the right big toe, finding that the service treatment records showed no treatment or diagnosis of any toe condition, nor was there evidence that the current hallux valgus had been incurred in service.  The RO determined that new and material evidence had not been received to reopen the claim of service connection for a right ankle disability because although VA treatment records showed minor degenerative joint disease, there was no evidence that the current disability had been incurred in service.  As set forth above, the record on appeal indicates that these determinations are final and may not be reconsidered on the same factual basis.  

In this appeal, the Veteran seeks to reopen his claims.  Evidence received since the rating decisions referenced above include an October 2011 VA examination report showing that the Veteran was diagnosed as having degenerative joint disease of the right ankle and VA clinical records showing that the Veteran reported complaints of bilateral ankle pain going back between 20 to 25 years since sprain injuries to his ankles in service.  The Veteran's treatment records also indicate diagnoses of mild degenerative joint disease of the right ankle and complaints of pain and bilateral ankle instability.  

Also since the rating decisions discussed above, the RO has awarded service connection for the Veteran's left ankle disability.  See November 2013 rating decision.  At the Veteran's October 2017 Board hearing, he testified to the effect that he had surgery in February 2014 at the Hampton VA and had a titanium rod inserted in right great toe.  He reported that as a result of pain in his service-connected left ankle, he had had to compensate by putting more strain on his right ankle and right great toe.  He also testified regarding symptoms in his hands and fingers that he believes are residuals of his frostbite injury in service.  

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the September 2006 and September 2007 RO decisions is new in that it had not previously been submitted.  This evidence indicates current diagnoses related to the Veteran's right ankle claim and right great toe claim and the Veteran's testimony suggests a link between these symptoms and his now service-connected left ankle disability.  The Veteran also testified to current symptoms in his hands which he feels may be related to a cold injury in service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Given the bases for the prior denials discussed above, the Board finds that this evidence addresses elements of the Veteran's claim that were not present in September 2006 and September 2007, respectively, it is therefore material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claims and is not cumulative or redundant in nature.  Given the evidence of record, the Board finds that the additional evidence triggers VA's duty to assist.  Therefore, the evidence is considered to be both new and material and the claims are reopened.  38 C.F.R. § 3.156(a). 



ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a right ankle disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for status post frostbite, bilateral hands to include fingers, is reopened, and to this extent only, the appeal is granted

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for hallux valgus of the right great toe is reopened, and to this extent only, the appeal is granted.


REMAND

With respect to the Veteran's acquired psychiatric disability claim, the Board notes that the Veteran has been diagnosed with both depression and PTSD within the appeal period.  In October 2017, the Veteran testified that he was subject to stressful circumstances in service.  In the Veteran's claims file, the Veteran reported that he had been subject to a sexual assault and was also witness to the rape of a female colleague.  The Veteran testified that he was investigated for this rape, even though he was not the one who committed the offense.  He indicated that CID had contacted him and that the CID and the Seaside, California, Police Department may have incident reports concerning the event.  These records are not of record in the Veteran's file.  The Veteran also reported that he was involved in two motor vehicle accidents in service, in July 1982 and May 1984, that may have contributed to his depression and PTSD.  The Veteran has not been afforded a VA examination in connection with his psychiatric claims.

With respect to the Veteran's frostbite claim, the Veteran was afforded a VA examination dated in August 2006.  The examiner noted that the Veteran suffered a cold injury while cross country skiing in 1982.  The parts of the body affected were all of the fingers and symptoms included numbness and pain.  The treatment received was gentle rewarming.  Other than that, the examiner found that there was no treatment while in the service.  The Veteran reported that the injured part was sensitive to the cold and indicated that he had suffered from Raynaud's syndrome involving all fingers for 20 years.  He reported sharp pain in the fingertips of both hands, particularly when the weather was cold.  After examination, the examiner found that Raynaud's Syndrome was not present and there was no diagnosis of cold injury because the condition was resolved and the Veteran did not suffer from a cold injury while in the service.  During testimony before the Board in October 2017, however, the Veteran reported continued symptoms in his hands and fingers that he contends are a result of frostbite in service.  He indicated that the symptoms are worse during cold weather and noted that the August 2006 VA examination was conducted during warm weather.  He requested a new examination during cold weather conditions.

With respect to the Veteran's right ankle and right great toe, the Veteran was afforded a VA examination dated in October 2013 with respect to his right ankle claim.  The Veteran was diagnosed with degenerative joint disease of the right ankle.  It was noted that, in various treatment records, the Veteran reported complaints of bilateral ankle pain going back between 20 to 25 years.  The Veteran reported sprain injuries to his ankles in service as due to his duties as an infantryman.  The examiner found that the right ankle disability was not related to service as there was no documentation that he had any right ankle problems while in the service.  The examiner, however, did not address the Veteran's reports of an in-service injury or service treatment records noting a right ankle injury.  In addition, since that examination was conducted, service connection for a left ankle disability has been awarded.  Given the Veteran's contentions, an examination addressing the issue of secondary service connection is necessary.  

Similarly, the Veteran testified before the Board that he had surgery in February 2014 at the Hampton VA and had a titanium rod inserted in the toe.  He reported that he had to compensate for his left ankle by putting more strain on his right great toe.  Given the record, an examination is necessary to address the etiology of the Veteran's right hallux valgus.  

Based on the foregoing, the Board finds that the Veteran should be afforded VA examinations for his psychiatric, cold injury, right ankle and right great toe claims.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Finally, with respect to the Veteran's claim for an increased rating for his left ankle disability, the Boards notes that the Veteran has had two examinations for this condition, dated in October 2013 and February 2015.  The October 2013 examination included range of motion studies, but the February 2015 examination did not conduct range of motion testing, as the Veteran was unable to remove ankle wraps for the examination.  In testimony before the Board in October 2017, the Veteran reported severe problems moving his ankle and that he used a cane to help him walk, indicating that the condition may have worsened since the last examination.  The Board also notes that it has been over four years since the Veteran has had range of motion testing on the ankle.  As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

The Board notes that there are records related to the Veteran's claim that do not appear to have been associated with the Veteran claims file.  These include (i) the CID report from service and any report of the Seaside Police Department regarding any accusations of sexual assault in service involving the Veteran, and (ii) the February 2014 surgical records from the Hampton VA for the Veteran right great toe.  Pursuant to the VCAA, VA must undertake the necessary efforts to obtain any outstanding and relevant VA and private records.  See 38 U.S.C. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Undertake the necessary efforts to obtain outstanding and relevant VA clinical records, to include records from the Hampton VAMC for the period from June 2017 to the present and records corresponding to the Veteran's right toe surgery in February 2014.  

2.  Undertake the necessary efforts to obtain available evidence corroborating the Veteran's claimed stressors, to include any records pertaining to the reported sexual assault investigation.  

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a right great toe disability or a right ankle disability that are related to his military service or his service-connected left ankle disability.  Access to the Veteran's electronic VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

Based on his/her review of the case and examination of the Veteran, the examiner is specifically requested to offer an opinion as to: 

(a)  Whether it is at least as likely as not that any current right great toe disability or right ankle disability identified is causally related to the Veteran's active service or any incident therein?

In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records, including post-service clinical records indicating complaints and pain in the bilateral ankles going back to service, as well as the Veteran's statements and testimony that his great toe and right ankle were injured in service as a result of his duties as an infantryman.   

(b) If not, is it at least as likely as not that any current right great toe disability or right ankle disability identified is causally related to the Veteran's service-connected left ankle disability?  

(c) If not, is it at least as likely as not that any current right great toe disability or right ankle disability identified is aggravated by the Veteran's service-connected left ankle disability?  

In this regard, the examiner is asked to comment on the Veteran's service statements to the effect that pain from his service-connected left ankle disability caused him to put additional weight on his right toe and ankle, resulting in additional disability.  

3.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has status-post frostbite, bilateral hands to include fingers, and whether such condition was caused or aggravated by frostbite in service.  Access to the Veteran's VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

Based on his/her review of the case and examination of the Veteran, the examiner is specifically requested to offer an opinion as to whether it is at least as likely as not that the Veteran currently has a disability of the bilateral hands and fingers as a result of his in-service 1982 cold injury.  

In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records, as well as the October 2017 testimony before the Board regarding the current symptoms he experiences, including throbbing, numbness, and sensitivity to cold.  

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disability.  Access to the Veteran's claims folder must be provided to the examiner for review in connection with the examination.  

Based on his/her review of the case and examination of the Veteran, the examiner is specifically requested to identify all psychiatric disabilities currently present.  

Next, the examiner should provide an opinion as to whether it is at least as likely as not that each diagnosed psychiatric disability is causally related to the Veteran's active service or any incident therein.  A complete explanation must be provided for any opinion offered.

If PTSD is diagnosed, the examiner should be asked to review the record and provide an opinion as to whether there is any evidence of behavior changes in service after the sexual assault reported by the Veteran which could provide corroborative evidence that the assault occurred.  (Evidence of behavior changes may include deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes).

If the VA examiner concludes that there is evidence of behavior changes in service sufficient to corroborate the claimed sexual assault, he or she should provide an opinion as to whether it is at least as likely as not that the Veteran currently has PTSD as a result of those assaults or some other stressor.

4.  After undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


